Citation Nr: 1102860	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-39 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
anesthesia of the right foot and calf.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).
The Veteran served on active duty from January 1951 to June 1957.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a November 2008 rating decision by the Regional Office (RO) of 
the Department of Veterans Affairs (VA) in Winston-Salem, North 
Carolina, which assigned an initial 10 percent rating for the 
disorder at issue effective September 1999.

In October 2010 the RO notified the appellant that he was 
scheduled for November 2, 2010 hearing.  In October 2010 
correspondence from his representative the Veteran cancelled the 
hearing.  There is no indication or evidence that he desired that 
the hearing be rescheduled.

The issues of entitlement to an increased rating for a left leg 
disability, and entitlement to a total disability evaluation on 
the basis of individual unamployability has been raised by the 
record, but have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ for 
appropriate action.  


FINDING OF FACT

The Veteran's right leg disability has not been manifested by 
moderate incomplete paralysis of the sciatic nerve at any time 
during this initial rating period.


CONCLUSION OF LAW

The requirements for an initial evaluation higher than 10 percent 
for anesthesia of the right foot and calf are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 
2010); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.20, 4.124a, 
Diagnostic Code 8720 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date 
have been assigned, the notice requirements of 38 U.S.C.A. § 
5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  Consequently, discussion of VA's compliance with 
VCAA notice requirements would serve no useful purpose.

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  He was 
provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting him that reasonably affects the fairness 
of this adjudication.  See  38 C.F.R. § 3.159(c).

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of disability 
in favor of the claimant, 38 C.F.R. § 4.3; where there is a 
question as to which of two evaluations apply, assigning a higher 
of the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability 
is a factual determination and generally the Board's primary 
focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119, it was held that the 
Francisco rule does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability, as is the case with the Veteran's right leg 
neurological disorder.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as 'staged' ratings.

Analysis

As noted above, an October 2008 Board decision granted 
entitlement to service connection for a right leg disability 
secondary to a service-connected left leg disability.  A November 
2008 rating decision executed the Board's decision.  The rating 
decision concluded that the diagnosed disorder is not 
specifically listed in the rating schedule.  Thus, the RO rated 
the disorder as analogous to a disability in which not only the 
functions affected, but anatomical localization and symptoms, 
were closely related.  38 C.F.R. § 4.20.  As a result, the RO 
evaluated the Veteran's right leg disability as a neurological 
disorder under Diagnostic Code 8520, which evaluates peripheral 
nerve symptomatology.

The peripheral nerve rating criteria rate paralysis and 
incomplete paralysis of the peripheral nerves.  See 38 C.F.R. 
§ 4.124a.  Under these criteria, the term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  See id., Diseases of The Peripheral Nerves.

Diagnostic Code 8720 rates neuralgia associated with the sciatic 
nerve.  Mild incomplete paralysis of the sciatic nerve warrants a 
10 percent rating.  A 20 percent rating requires evidence of 
moderate incomplete paralysis of the sciatic nerve.  A 40 percent 
rating requires evidence of moderately severe incomplete 
paralysis of the sciatic nerve.  A 60 percent rating requires 
evidence of severe incomplete paralysis with marked muscular 
atrophy. An 80 percent rating requires evidence of complete 
paralysis.  When there is complete paralysis, the foot dangles 
and drops, no active movement of the muscles below the knee is 
possible, and flexion of the knee is weakened or (very rarely) 
lost.  38 C.F.R. § 4.124a.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence, to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 (2010).  It 
should also be noted that use of terminology such as "severe" by 
VA examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision regarding an 
increased rating. 38 C.F.R. §§ 4.2, 4.6 (2010).  The guiding 
standard, as set forth above, is how the symptoms compare to 
complete paralysis.

As noted, the Board must set forth the reasons and bases for its 
decisions.  On the other hand, the Board must also endeavor to 
make its decisions as concise as allowable by the evidence of 
record.  The bottom line in this appeal is that the preponderance 
shows the Veteran's right leg neurological disorder has not been 
manifested by moderate incomplete paralysis of the sciatic nerve.  
Throughout the Veteran's pursuit of service connection for his 
right leg, he has reported his primary symptom as numbness, and 
the examinations of record have confirmed his complaints.

The November 1999 epilepsy examination report notes the Veteran 
could walk on his heels and toes, and Romberg was normal.  He 
could jog, bend, and squat easily.  Strength of the quadriceps, 
anterior tibials, hamstrings, and toes was good.  There was no 
atrophy.  Superficial sensation response was slow in the right 
calf and foot, and traced figures interpretation was poor in the 
right foot and calf.  Vibration was normal in the four 
extremities, and joint sense was normal in the toes.  The 
examiner diagnosed mild anesthesia of the right foot and distal 
calf.

The objective findings on clinical examination show that the 
primary right foot and calf symptomatology was a sensory deficit.  
No weakness or atrophy was noted.  Further, when compared to 
complete paralysis of the sciatic nerve, the clinical findings 
show the Veteran's symptoms to be no more than mild.  Thus, as of 
the November 1999 examination, those symptoms more nearly 
approximated a the assigned 10 percent rating.  38 C.F.R. § 4.7.  

The Veteran asserts in his various written submissions that, 
while he was able to perform the movements requested by the 
examiner, it took much effort to do so, and he was extremely 
uncomfortable afterwards.  While that may be the case, the Board 
finds the assigned 10 percent rating addresses that facet of the 
Veteran's functional loss.  At the March 2000 RO hearing, the 
Veteran noted his right leg was numb, it did not respond quickly, 
and it did not have the strength and positive control it once had 
due to compensating for the left leg disorder.

A March 2003 neurological examination report notes the Veteran 
carried a cane to help maintain his balance.  He reported his 
right ankle hurt from time to time.  Physical examination 
findings were essentially the same as the November 1999 
examination, except for the fact that ankle jerks were absent.  
Nonetheless, the examiner noted normal strength, and diagnosed 
mild peripheral neuropathy.  

Another examination was conducted in September 2003.  The 
pertinent report notes that while motor examination revealed mild 
left ankle weakness, the right lower extremity had no motor 
difficulties.  Sensation to vibration was absent to mid-shin, and 
pinprick was decreased in the distal to proximal gradient.  
Proprioception was mildly decreased, and deep tendon reflexes 
were 1 throughout with downgoing toes.  The objective findings 
again showed the Veteran's primary deficit as sensory.  
Therefore, the clinical findings show the severity of his 
symptoms as mild, 38 C.F.R. § 4.7, which is compensated at the 10 
percent rate.  A higher rating was not met or approximated, as 
the objective findings noted normal strength.

The May 2010 examination report notes the examiner conducted a 
review of the claims file as part of the examination.  The 
Veteran reported numbness in both lower legs, left greater than 
right, and bilateral lower extremity weakness.  The appellant 
walked with a cane.  He denied taking any medications for his 
symptoms.  He could walk and stand for 10 minutes with a cane, 
which he used for balance.  Exertion in excess of 10 minutes 
reportedly made his symptoms worse but rest made them better.  He 
denied flares stating that his symptoms were constant.  His 
activities of daily living were not impacted.  Physical 
examination revealed right lower extremity strength of grade 5- 
proximally with knee pain, and grade 5- distally with ankle pain.  
Sensation to light touch was present but diminished below the 
knee, but normal above the knee.  Deep tendon reflexes were 1+ at 
the knees and ankles, and toes were downgoing.  Toe 
proprioception was intact.  Ankle range of motion was from 0 to 
30 degrees on plantar flexion with stiffness at the end.  The 
examiner noted dorsiflexion to 0 degrees, which apparently means 
dorsiflexion was absent, see 38 C.F.R. § 4.71a, Plate II.  
Nonetheless, the examiner did not note any strength deficits due 
to the Veteran's neurological symptoms.  The diagnosis remained 
lower extremity paresthesias.

When compared to complete paralysis of the sciatic nerve, the 
preponderance of the probative evidence shows the Veteran's right 
lower leg symptomatology to more nearly approximate mild severity 
and a 10 percent rating.  Moderate incomplete paralysis has not 
been shown at any time during the appellate term.  38 C.F.R. 
§ 4.1, 4.7, 4.124a, Diagnostic Code 8799-8720.  There is no 
evidence to support a staged rating for any part of the current 
rating period.

The appeal is denied.

In reaching this decision the Board considered the doctrine of 
reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to an initial rating higher than 10 percent for 
anesthesia of the right foot and calf is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


